Citation Nr: 0308863	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  00-10 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of head trauma to include headaches.

2.  Entitlement to an increased evaluation for residuals of a 
fractured right frontal sinus, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	John G. Burt, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to April 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

This case was previously before the Board in April 2002 at 
which time it was remanded for additional development.

During the course of the appeal, the noncompensable rating 
for sinusitis, a residual of a fractured right, sinus was 
increased to 10 percent in a February 2003 rating decision.

The issue of an increased rating for sinusitis is addressed 
in the remand portion of the decision.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran has subjective complaints of headaches.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of head trauma to include headaches have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8045 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  They also include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through the March 2000 statement of the case and supplemental 
statements of the case dated in August 2001 and February 
2003, the veteran and his representative have been notified 
of the law and regulations governing entitlement to the 
benefits sought, the evidence which would substantiate the 
claim, and the evidence that has been considered in 
connection with the appeal.  Moreover, the April 2002 Board 
remand and correspondence from the RO dated in June 2002 
specifically informed the veteran of the VCAA and VA's duty 
to notify and assist under the new law.  The Board further 
notes that the information provided in these documents 
collectively satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  In view of the foregoing, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claim, and has been provided ample opportunity to submit such 
information and evidence.

Factual Background

Service medical records show that the veteran suffered a head 
injury in the right supraorbital area.

The veteran underwent a VA neurology examination in April 
1999.  The examiner noted that no vascular features of 
headaches were evident.  The history of spells were poorly 
defined and were not clear episodes that would qualify as 
seizures.  During an April 1999 ENT examination, he 
complained of daily right frontal pain that was intermittent, 
but severe in nature.  The pain was experienced at least on a 
daily basis, if not more frequently.  Palpation of his 
forehead revealed an irregular superior orbital rim on the 
right side.  There was tenderness over the right orbital rim.  
A CT scan of the head was recommended and was completed in 
June 1999.  It revealed a normal unenhanced head.  An EEG was 
performed, but a sustained sleep record was not obtained.  
The awake portion was normal.  .

Outpatient treatment records from the Pittsburgh VA Medical 
Center (VAMC) noted complaints, in July 2000, of chronic 
frontal pain that had had increased in frequency and was 
often intolerable.  There was no photophobia.  Notes dated in 
September 2000 and March 2001 indicated continued headaches.

Office notes from William E. Noble, M.D., dated in May 2001 
noted chronic lightheadedness.  An Echocardiogram was normal.

An August 2001 consultation report from Ashraf Badour, M.D.,  
indicated the veteran was seen for frequent near-syncopal 
episodes.  The medical history was noted.  The impression was 
episodes of near-syncope, nausea and headache induced with 
exertion, most likely related to the post-traumatic headaches 
or due to recurrence of his epileptic seizures.  Due to 
episodes of dizziness, severe headaches, nausea, and near 
syncope, an EEG was performed that revealed normal awake, 
drowsy and briefly asleep EEG recordings for his age.

A MRI of the brain was performed at Reynolds Memorial 
Hospital in August 2001 due to syncope and right facial pain.  
There was considerable bright signals in the left thalamus, 
left temporal lobe, and centrum semiovale, bilaterally, 
possibly representing chronic ischemic changes, as well as 
bright signals in the right sphenoid sinus and in the 
posterior right ethmoid cells.  The nasal turbinates were 
enlarged.

The veteran testified during a January 2002 travel board 
hearing that he had headaches on a daily basis.  Every few 
days his headaches were severe and required him to sit or lie 
down.  Sometimes his head would get so sore to the point 
where he could not touch it and it would stay that way for 
two month.  He stated that his doctor wanted him to have the 
nerves killed in his head, which would numb his whole head.

In July 2002, Dr. Badour noted that sleep studies showed poor 
sleep efficiency and sleep fragmentation.

The veteran underwent a VA examinations in August 2002.  The 
history of the veteran's disability was reviewed and other 
nonservice-connected disorders were noted.  He reported a 
constant pressure sensation in his head since the injury in 
service.  The constant right frontal pressure sensation waxed 
and waned, but there were no migrainous/vascular features 
such as pulsation, nausea, vomiting or photophobia.  He 
denied any epileptic seizures, but reported occasional 
recurrences of sleep paralysis.  There was no clear evidence 
of any neurological abnormality related to the right frontal 
pressure sensation. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002). 

The criteria for the assignment of disability ratings for 
brain disease due to trauma are found in Code 8045, which 
specifies that purely neurological disabilities such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Psychiatric symptomatology due to brain trauma are rated 
under Code 9304, the code for dementia due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma. 38 C.F.R. § 4.124a, Code 8045; 38 C.F.R. § 
4.130, Code 9304 (2002).

The veteran is currently service-connected for headaches as a 
result of brain trauma and an evaluation of 10 percent was 
assigned under Code 8045 based on subjective complaints of 
headaches and dizziness.  As noted in the evidence above, 
there are no manifestations of a neurological component that 
would warrant additional ratings under separates codes.  
Specifically, VA examinations in April 1999 and August 2002 
did not reveal any neurological abnormalities.  Likewise, 
medical records from the veteran's private physicians did not 
note any neurological disorders associated with his head 
trauma.  The Board also notes that there is no diagnosis of 
multi-infarct dementia associated with brain trauma, as 
contemplated under the provisions of 38 C.F.R. Part 4, § 
4.130, Diagnostic Code 9304 (2002).

Thus, since the preponderance of the evidence is against the 
veteran's claim for an increased rating for headaches as a 
residual of head trauma, currently evaluated as 10 percent 
disabling, the benefit of the doubt doctrine does not apply 
and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002). 

Although this is an appeal of an initial rating, application 
of separate ratings for separate time periods, pursuant to 
Fenderson, is not necessary since the 10 percent awarded is 
the maximum compensation available for headaches associated 
with head trauma under Code 8045.  See Fenderson v. West, 12 
Vet. App 119 (1999).

In evaluating this claim, the Board has determined that the 
case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2002). 



ORDER

An initial rating in excess of 10 percent for residuals of 
head trauma to include headaches is denied.


REMAND

Regarding the issues of an increased rating for residuals of 
a fractured right frontal sinus, when this case was 
previously before the Board in April 2002 it was remanded, in 
part, for a VA examination.  Review of the examination report 
revealed that the examiner did not comment on all of the 
items that should have been addressed based on the directives 
in the remand.  As a result, the examination is inadequate to 
permit disability evaluation.  38 C.F.R. § 4.2 (2002); Massey 
v. Brown, 7 Vet. App. 204(1994).  

When a Board remand is not complied with, as is the situation 
in this case, it is necessary to remand the case until full 
compliance is achieved.  In Stegall v. West, 11 Vet. App. 268 
(1998), the Court of Appeals for Veterans Claims (Court) held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2002) are fully complied 
with and satisfied. 

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an ENT examination 
to ascertain the nature and severity of 
his sinusitis.  Send the claims folder to 
the physician for review.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  A notation to the 
effect that this record review took place 
should be included in the examination 
report.  Any test or studies deemed 
appropriate by physician to determine the 
severity of the veteran's sinusitis 
should be undertaken.  

The examiner should note the number of 
incapacitating and non-incapacitating 
episodes of sinusitis in a year and 
whether the veteran experiences 
headaches, pain, and purulent discharge 
or crusting associated with sinusitis.  
An incapacitating episode of sinusitis 
means one that requires bed rest and 
treatment by a physician.  The examiner 
should report all findings in detail.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



